FILE COPY




                                 Fourth Court of Appeals
                                         San Antonio, Texas
                                              September 13, 2022

                                             No. 04-22-00571-CV

                          IN RE BUCHHEIT TRUCKING SERVICE, INC

                                      Original Mandamus Proceeding 1        0F




                                                ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        On September 2, 2022, relator filed a petition for writ of mandamus. On September 6,
2022, relator filed an emergency motion for stay pending final resolution of the petition for writ
of mandamus. This court believes a serious question concerning the mandamus relief sought
requires further consideration. See TEX. R. APP. P. 52.8(b). Respondent and real parties in
interest may file a response to relator’s motion for stay on or before September 20, 2022.
Respondent and real parties in interest may file a response to the petition filed in this court no
later than September 28, 2022. Any such response must conform to Texas Rule of Appellate
Procedure 52.4.

       Relator’s emergency motion is GRANTED IN PART. The trial court’s August 9, 2022
“Order Granting Motion to Compel The Oral Deposition of Jeff Buchheit” is STAYED until
September 30, 2022, at 5:00 P.M. CST.


           It is so ORDERED on September 13, 2022.
                                                                                 PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT


1 This proceeding arises out of Cause No. 2019CVA00171-D3, styled Rosario Camarillo-Cabello, Individually and
as next friend of Miguel Angel Cabello, A Minor vs. Buchheit Trucking Service, Inc., Michael Scott French, and The
Estate of Jesus Tapia, Jr.; Jesus Tapia, III, Individually and as Wrongful Death Beneficiary and Representative of
the Estate of Jesus Tapia, Jr. vs. Buchheit Trucking Service Inc., Scott Michael French, and Matt Miller, pending in
the 341st Judicial District Court, Webb County, Texas, the Honorable Rebecca Ramirez Palomo presiding.